582 F.2d 13
SECURITY BARGE LINE, INC., a corporation, Plaintiff-Appellant,v.Maria Graciela McCRAY, Administratrix of the Estate of JamesManly McCray, Deceased, Defendant-Appellee.
No. 77-2543

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 11, 1978.
Philip Mansour, Stephen L. Thomas, Greenville, Miss., Hubert I. Binowitz, St. Louis, Mo., for plaintiff-appellant.
Howard Dyer, III, Frank S. Thackston, Jr., Greenville, Miss., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Mississippi.
Before BROWN, Chief Judge, COLEMAN and VANCE, Circuit Judges.
PER CURIAM.


1
In this admiralty case, Security Barge Line, Inc. sued the estate of its seaman employee, James Manly McCray, for damages to its vessel, the M/V Washington, caused by an engine room fire.  The barge line alleged that McCray, who was killed in the blaze, negligently caused the fire.  McCray's widow, as administratrix of his estate, counterclaimed against the barge line, claiming that the barge line's negligence and the unseaworthiness of its vessel caused decedent's death.


2
The district court found that the barge line failed to prove that McCray was negligent or that his acts had caused the fire.  It concluded that although the cause of the fire was unknown decedent's death resulted from the vessel's unseaworthiness.  Damages of $250,000.00 were awarded to McCray's survivors.


3
On appeal, the barge line attacks the lower court's findings specifically contending, (1) that the district court erred in its holding that the M/V Washington was unseaworthy; (2) that the district court erred in ignoring uncontradicted evidence of negligence on the part of the decedent McCray, and (3) that the district court erred in its assessment of damages.


4
In his memorandum opinion of July 8, 1977 Chief Judge Keady painstakingly considered each of these contentions.  Based upon the findings of facts and conclusions of law as embodied in his opinion, we affirm the district court's judgment.


5
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I